COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-026-CR


CHRIS CRAVEN                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                  STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, the trial court convicted Appellant Chris

Craven upon his plea of guilty to the offense of theft of property worth

$1,500–$20,000 and sentenced him to one year’s confinement in a state jail

facility. Appellant filed a timely notice of appeal.




      1
          … See Tex. R. App. P. 47.4.
      The trial court’s certification states that this is a plea-bargained case, that

Appellant has no right to appeal, and that he has waived the right of appeal.

Accordingly, we informed Appellant’s counsel by letter on February 4, 2009,

that this appeal was subject to dismissal unless Appellant or any party showed

grounds for continuing it on or before February 16, 2009.2 The response does

not show grounds for continuing the appeal. We therefore dismiss this appeal. 3




                                                    PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 12, 2009




      2
          … See Tex. R. App. P. 25.2(a)(2), (d).
      3
          … See Tex. R. App. P. 25.2(d), 43.2(f).

                                         2